FILE COPY




                             Fourth Court of Appeals
                                   San Antonio, Texas
                                        August 25, 2020

                                     No. 04-20-00376-CV

                      UNITED INDEPENDENT SCHOOL DISTRICT,
                                    Appellant
                                       v.
                               IMPACTO MEDIA, INC.,
                                     Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                            Trial Court No. 2019-CVH-001030-D3
                           Honorable Sid L. Harle, Judge Presiding


                                        ORDER

        On August 5, 2020, appellant filed a Motion to Stay. Appellee has advised this court that
it does not oppose the relief requested. Accordingly, the Motion to Stay is GRANTED.

         It is ORDERED that all proceedings, including discovery, in the underlying litigation
pending in the 341st Judicial District Court, Webb County, Texas, is stayed pending resolution
of this accelerated appeal.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of August, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court